Case 1:19-cv-00284-GLS-CFH Document 27 Filed 05/22/19 Page 1 of 2

 

 

 

CARTER | CONBOY

ATTORNEYS AT LAW

Michael J. Murphy
Shareholder

Email: mmurphy@carterconboy.com
Direct: (518) 810-0510

May 22, 2019

VIA ECF FILING

United States District Court
Northern District of New York
James T. Foley U.S. Courthouse
445 Broadway

Albany, NY 12207-2974

Att: Chief Judge Gary L. Sharpe

Re: Jane Doe v. Union College, et al.
Civil Case No.: 1:19-cv-284 GLS/CFH
Our file: 29780

Dear Judge Sharpe:

As you know, our office represents the defendants, Union College, The Board of
Trustees of Union College, Melissa A. Kelley, Trish Williams and Darcy Czajka, relative to the
above-referenced matter. We are in receipt of plaintiff's opposition to our motion to dismiss
(Dkt. 20). Pursuant to this Court's Local Rules, we are seeking permission to file a
Memorandum of Law in excess of the 10-page limit set forth in Rule 7.1(b){1). We are
requesting permission to file a reply memorandum of law not to exceed fifteen (15)
pages. This enlargement is necessary to permit the defendants to address the extensive
factual and legal arguments raised in plaintiff's opposition papers.

Thank you for your consideration of this request.
Respectfully submitted,
MICHAEL J. MURPHY

Bar Roll No.: 102244
E-Mail: mmurphy@carterconboy.com

MJM:mmk

CARTER, CONBOY, CASE, BLACKMORE, MALONEY & LAIRD, P.C.

20 Corporate Woods Bivd., Suite 500, Albany, NY 12211: TEL 518.465.3484 § FAX 518.465.1843 © carterconboy.com
Case 1:19-cv-00284-GLS-CFH Document 27 Filed 05/22/19 Page 2 of 2

United States District Court
Northern District of New York
May 22, 2019

Page 2

cc: Via ECF Filing
Andrew T. Miltenberg, Esq.
Nesenoff & Miltenberg, LLP
363 Seventh Avenue, 5th Floor
New York, NY 10001

CARTER, CONBOY, CASE, BLACKMORE, MALONEY & LAIRD, P.C.

20 Corporate Woods Bivd., Suite 500, Albany, NY 12211 | TEL 518.465.3484 | FAX 518.465.1843 | carterconboy.com
